Citation Nr: 1439413	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  07-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal stromal tumor (GIST)/leiomyosarcoma, to include as due to in-service herbicide exposure or as secondary to service-connected generalized lymphadenopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975, August 1974 to August 1979, and from August 1990 to December 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims file.  

This case was previously before the Board in August 2010 and July 2012 when it was remanded for additional development on both occasions.  The case has since been returned to the Board for appellate consideration.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's gastrointestinal stromal tumor (GIST)/leiomyosarcoma was not present in service, is not related to service or to an incident of service origin, or caused or aggravated by service-connected generalized lymphadenopathy.


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal stromal tumor (GIST) / leiomyosarcoma, to include as due any exposure to herbicides and chemical solvents during service and as secondary to service-connected generalized lymphadenopathy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  

By way of a May 2006 letter, VA notified the Veteran of the information and evidence necessary to substantiate his claim prior to the RO's initial adjudication of the claim in September 2006.  Accordingly, the Board finds that VA satisfied its duty to notify.  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment and personnel records (STRs and SPRs) and pertinent VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in September 2006, August 2007, and June 2011.  An addendum VA medical etiological opinion was also obtained in April 2013.  The VA examinations afforded the Veteran to determine the nature and etiology of the claimed disability, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed gastrointestinal stromal tumor (GIST) / leiomyosarcoma disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As noted, this case was previously remanded for additional development in August 2010 and July 2012.  In accordance with the August 2010 remand directives, the Veteran's complete service personnel file was obtained in February 2011.  In March 2011, the AMC furnished a details description of the Veteran's claimed herbicide exposure while stationed in Okinawa, Japan from December 1972 to January 1974, to VA Compensation Service, and requested that a review of the Department of Defense's (DoD's) inventory of herbicide operations be conducted to determine whether herbicides were used as alleged.  A negative response was received from VA Compensation service in March 2011.  In March 2011, the AMC attempted to verify the Veteran's alleged herbicide exposure with the National Archives and Records Administration (NARA).  A negative response was received from the NARA in March 2011.  In May 2011, the AMC created a formal finding of unavailability of records necessary to verify the Veteran's alleged exposure to herbicides during service in Okinawa between 1972 and 1975.  In June 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed disability.  

In accordance with the July 2012 remand, a December 2012 PIES response indicated that there were no documents showing the Veteran's exposure to herbicides during service.  In June 2013, the AMC requested from the Marine Corps Archives and Special Collections a copy of a report of investigation for exposure to chemicals and solvents including herbicides while week killing at Camp Foster, Okinawa.  A July 2013 response indicated that command chronologies for the time period requested had been transferred to the NARA.  As to the July 2012 remand directive that the AMC request that the JSRRC verify the Veteran's alleged exposure to herbicides, in an August 2013 memorandum, the AMC indicated that such was improperly directed development.  The AMC indicated that the JSRRC does not research/verify herbicide claims concerning the Marine Corps.  In light of the foregoing, the Board finds that there has been substantial compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board also observes that the Veteran was afforded a Travel Board hearing in March 2010 before the undersigned AVLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Gastrointestinal stromal tumor (GIST) / leiomyosarcoma are not explicitly listed under 38 C.F.R. § 3.309(a).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for soft tissue sarcoma, which includes leiomyosarcoma may be presumed where the Veteran was exposed to certain herbicides during service.  38 C.F.R. §§ 3.307, 3.309(e), Note 1.

For the purpose of establishing entitlement to presumptive service connection, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram. 38 C.F.R. § 3.307(a)(5).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

Factual Background and Analysis

Herbicide Exposure

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  VA has also established the use of tactical herbicides on the demilitarized zone (DMZ) of Korea and on the perimeters of air bases in Thailand during specific periods, but the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Kingdom of Thailand, so those presumptions are not applicable in this case. 

The Veteran's service record shows he served on Okinawa from January 1973 to January 1974 as a general warehouse and supply man in a base maintenance battalion.  

The Veteran's statements and testimony suggest that he was exposed to herbicides while stationed in Okinawa between 1972 and 1975.  During the March 2010 hearing, the Veteran stated that he was never stationed in Vietnam; however, he handled everything that was shipped through Okinawa to Vietnam.  His military duties included ordering, transporting and cleaning equipment, which reportedly placed him in contact with chemicals or solvents such as weed killers, oil and gasses.  He stated that he worked 50 feet from a warehouse where chemicals were stored and that no smoking was allowed within close proximity of the warehouse.  He stated that he killed weeds, mowed the lawn, and was exposed to chemicals maybe once a week.  He was not provided with protective gear with the exception of goggles when mowing.  He was unsure if he was exposed to Agent Orange specifically, but he reported that he knew that there were many different types and kinds of herbicides and that he was in Okinawa when he first learned of it while packing, preservation and storing equipment such as tanks and trucks for shipping by putting different oil in them and putting chemicals into spray containers.  He claimed that his lymph nodes started becoming enlarged while stationed in Okinawa and that he had one removed while stationed there.  He stated that he had been told by his physicians that his GIST, diagnosed in 2003, is related to his exposure to chemicals during service.  He stated that due to the size of his GIST and rate of growth, he believed that he had to have had it for quite a while.   

The Board finds that the Veteran's claimed exposure to herbicides while stationed on Okinawa to be outweighed by the more probative evidence to the contrary. Indeed, the Veteran has not demonstrated that he is competent to identify herbicides, including those (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6) (2013).  Moreover, the evidence of record is against a finding that the Veteran was exposed to such herbicides during his service in Okinawa from 1973 to 1974.  According to the M21-1MR at IV.ii.2.C.10.r, the applicable Department of Defense (DoD) list does not indicate that tactical herbicides were used or stored in Okinawa.  Consequently, the most probative evidence shows that the Veteran was not exposed to any herbicide during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6) (2013).

The Board notes that the Veteran's testimony at the Board hearing regarding working in close proximity with and handling what he believed, based on its appearance, to be barrels of tactical herbicides in service in Okinawa is merely speculative at best.  The Board adds that there is no evidence that the Veteran ever served in Vietnam, nor does he assert any such service, such that herbicide exposure may not be presumed in this case.  38 C.F.R. § 3.307(a)(6)(iii).

Gastrointestinal Stromal Tumor (GIST)/Leiomyosarcoma

The Veteran claims that he incurred gastrointestinal stromal tumor (GIST)/leiomyosarcoma as a result of exposure to herbicides in Okinawa.  As discussed in detail above, however, the Board finds that there is no credible evidence that the Veteran was exposed to tactical herbicides during service.  The Board adds that the Veteran's personnel records do not reflect any service in the Republic of Vietnam, and the Veteran himself explicitly denied service in Vietnam during the March 2010 hearing.  Thus, exposure to herbicides in this case may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board will not address presumptive service connection, or direct service connection, based on herbicide exposure any further herein.

The Board also notes that there is no conclusive lay or medical evidence in the claims file of gastrointestinal stromal tumor (GIST)/leiomyosarcoma diagnosed in service or until many years thereafter in 2003.  Moreover, as noted above, gastrointestinal stromal tumor (GIST)/leiomyosarcoma are not explicitly listed under C.F.R. § 3.309(a) so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a).  

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis or as secondary to a service-connected disability.  See Combee v. Brown, 5 Vet. App. 248 (1993).

Post-service VA treatment records show that the Veteran was afforded a VA examination for evaluation of his service-connected lymphadenopathy in August 2003.  A 30 pound weight gain was noted in the past year.  Abdominal and pelvic CT scans were requested and performed in August 2003, which showed the presence of an abdominal mass.  A November 2003 operative note indicated that the Veteran had a large mass arising from the anterior stomach, diagnosed as gastrointestinal stromal tumor by fine needle aspiration.  Exploratory celiotomy and wide local excision of gastric GIST with primary closure of gastrostomy was performed.  Operative findings included a large mass arising from proximal, lesser curve of stomach, with no evidence of metastasis.  

Following VA lymphatic disorders examination in November 2005, the examiner diagnosed (1) postoperative status partial gastrectomy for removal of GIST, also known as leiomyosarcoma, a disease associated with exposure to herbicides, with no evidence of lymphovascular spread or to the gastric mucosa; and (2) generalized lymphadenopathy of unknown etiology with history of three lymph node biopsies all of which showed benign lymph nodes but etiology had not been established and the Veteran continued being evaluated in the Hematology Oncology Division at the Dallas VAMC.  

In a November 2005 addendum, the examiner stated that the Veteran's stomach tumor diagnosed on abdominal CT scan in 2003 was followed by surgical removal with hemigastrectomy and the past diagnosis was GIST, which stands for gastrointestinal stromal tumor.  The examiner stated that he had researched 300 references to GIST tumors which indicate that all GIST tumors are considered potentially malignant and many will later metastasize such as 10 years later.  He stated that GIST tumors often were called in the past leiomyosarcoma, which is a presumptive condition of Agent Orange Exposure.  

In June 2006, PET/CT scan of the abdomen and pelvis showed two hypermetabolic lymph nodes within the right inguinal region consistent with metastases.  The contralateral side showed an enlarged lymph node showing modest FDG amount that could be consistent with inflammation.  Metastasis could not be ruled out.  

An August 2006 VA treatment note shows that the Veteran was seen for an Agent Orange examination.  He stated though he was never in Vietnam, he handled supplies, including some chemical containers, on the job as a Marine in Okinawa.  It was noted that he was found to have a baseball sized tumor in his stomach about 2 years prior, which was removed.  He had multiple enlarged nodes, but fine needle aspiration had been negative.  Diagnostic assessments included leiomyosarcoma of the stomach and generalized lymphadenopathy, cause not yet determined.  

A September 2006 VA treatment note shows diagnosis of GIST tumor, successfully treated in 2003.  

During September 2006 VA examination to determine the severity of his service-connected lymphatic disorder, the examiner diagnosed stromal tumor of the stomach status post gastrectomy in 2003 and diffuse lymphadenopathy dating since 1972, which on three biopsies had shown no evidence of malignant disease.  

During VA examination in August 2007, the examiner diagnosed lymphadenopathy of unknown origin, which was reportedly stable.  It was noted that workup in the past included multiple biopsies which were negative for significant pathological findings.  

In accordance with the August 2010 remand, the Veteran was afforded a VA examination in June 2011 to determine the nature and etiology of his claimed GIST/leiomyosarcoma.  The examiner documented his review of the claims file and noted that historically, the Veteran had a GIST tumor resected in 2003 without recurrence.  He noted that the pathology report showed that the tumor was encapsulated and not invasive.  He further noted that in July 2006 a cervical lymph node biopsy was negative for any type of tumor, and that continued enlargement of lymph nodes in the cervical region and a new enlarged lymph node anterior to the right ear was reported by the Veteran.  The Veteran also reported a slight weight gain in the past year.  The examiner indicated that a recent CT scan of the Veteran's abdomen on April 15, 2011, showed no evidence of recurrence.  He noted that with the exception of gastroesophageal reflux disease, which was partially controlled with omeprazole two tablets twice daily, the Veteran had no other stomach or epigastric complaints.  He noted that the Veteran had not had any ongoing therapy for the GIST tumor.  Physical examination showed that the Veteran was thin, well developed, and in no acute distress.   There were two palpable masses about 1 centimeter in diameter each side of the neck.  There was a less than 1 centimeter preauricular lymph node on the right.  The lymph nodes were freely moveable and non-tender.  There was a well healed abdominal scar.  The entire abdomen was non tender to palpation.  There were no palpable masses or organomegaly.  The examiner diagnosed GIST tumor likely cured as the Veteran was eight years post-operative with no recurrence.  The examiner stated that there was no evidence of leiomyosarcoma.  He opined that the Veteran's GIST tumor was completely unrelated to enlargement of lymph nodes of the neck area for which the Veteran was service connected.  The examiner reasoned that enlargement of the Veteran's lymph nodes was benign as proven by biopsy.  

In accordance with the July 2012 remand, the June 2011 VA examiner provided an addendum opinion in April 2013.  He opined that GIST/leiomyosarcoma was less likely than not incurred in or caused by the claimed in-service event, injury or illness.  He stated that the Veteran's tumor was unrelated to and not aggravated by his service-connected generalized lymphadenopathy.   He reasoned that biopsy of lymph nodes have been benign.  He stated that enlarged lymph nodes did not aggravate any condition.  As to any relationship to Agent Orange or other chemicals as alleged, the examiner stated that a review of the claims file contained email correspondence indicating that Agent Orange was not stored or used in Japan or Okinawa.  He stated that exposure to other chemicals and their possible effect on the Veteran's gastric tumor was pure speculation.  In that regard, he noted that review of the peer reviewed medical literature indicated that many GIST tumors had a genetic component.  He also noted that, of those thought to be spontaneous, no predisposing factors were indicated.  Thus, he stated that there was no statistical evidence of a relationship of GIST to chemical exposures.  

On review, the Board acknowledges that as noted by the November 2005 VA examiner, the Veteran's GIST/leiomyosarcoma is a presumptive condition of exposure to Agent Orange.  Nevertheless, the only evidence that the Veteran was exposed to Agent Orange or tactical herbicides during service consists only of his lay statements to that effect.  On careful review of the record, the Board has found that the preponderance of the evidence weighs against a finding that the Veteran was exposed to tactical herbicides during service.  

Similarly, the only evidence of record suggesting any relationship between the Veteran's GIST/leiomyosarcoma and his alleged exposure to other chemicals and solvents during service and his service-connected lymphadenopathy are the Veteran's own statements asserting that his claimed disability was caused by his exposure to chemicals and solvents during service and/or his service-connected lymphadenopathy.  Unfortunately, the only competent and credible evidence addressing such a relationship is the June 2011 and April 2013 medical opinions, which weigh against a finding that the Veteran's GIST/leiomyosarcoma was caused or aggravated by any potential exposure to chemicals during service and/or his service-connected lymphadenopathy.  The Veteran has not presented any opinion to the contrary.

The Board has considered the Veteran's statements that VA physicians have told him that his GIST/leiomyosarcoma is related to in-service exposure to herbicides or other chemicals and solvents.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  The Board also finds the Veteran's representations problematic in light of the utter absence of any notation in support of the Veteran's assertions in VA treatment records and examination reports.  As such, the Board finds the Veteran's representations as to opinions related to him by his VA physicians to be of extremely limited probative value.

The Board also acknowledges the Veteran's own assertions that his current GIST/leiomyosarcoma disability was caused by in-service exposure to herbicides and other chemicals and solvents and that it may be related to his service-connected generalized lymphadenopathy.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds such assertions particularly problematic given the complex nature of the diagnosed GIST/leiomyosarcoma and the absence of a continuity of symptoms from service.  As such, the Board concludes that the Veteran's representations as to the etiology of his current GIST/leiomyosarcoma disability are not competent evidence and may not be used to support his claim for entitlement to service connection.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).   

In summary, there is no competent evidence that any medical professional has suggested an association between the Veteran's GIST/leiomyosarcoma disability and his alleged in-service exposure to chemicals other than herbicides or his service-connected generalized lymphadenopathy.  In that regard, the Board places greater probative weight to the opinion of the VA examiner as he reviewed the claimed file, the history of the claimed disability, the Veteran's contentions, the peer reviewed medical literature, and he has greater expertise and training than the Veteran in speaking to the complex medical issues at hand.

In conclusion, the Board finds that the weight of the evidence is against the Veteran's claims for service connection for GIST/leiomyosarcoma.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for GIST/leiomyosarcoma, to include as due to in-service herbicide exposure or as secondary to service-connected generalized lymphadenopathy, is denied.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


